IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COUNTY OF BUTLER,                   : No. 271 WAL 2017
                                    :
               Respondent           :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Commonwealth Court
          v.                        :
                                    :
                                    :
CENTURYLINK COMMUNICATIONS,         :
LLC, AND ALL SUBSIDIARIES AND       :
RELATED ENTITIES; THE UNITED        :
TELEPHONE COMPANY OF                :
PENNSYLVANIA LLC, AND ALL           :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS OF                   :
PENNSYLVANIA, LLC, AND ALL          :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS ENTERPRISE           :
SERVICES, INC., AND ALL             :
SUBSIDIARIES AND RELATED            :
ENTITIES; CORE COMMUNICATIONS,      :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; INTERMEDIA        :
COMMUNICATIONS OF FLORIDA, INC.,    :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; VERIZON PENNSYLVANIA,     :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; LEVEL 3           :
COMMUNICATIONS, LLC, AND ALL        :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELCOVE OF EASTERN        :
PENNSYLVANIA, AND ALL               :
SUBSIDIARIES AND RELATED            :
ENTITIES; AT&T CORP., AND ALL       :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELEPORT                  :
COMMUNICATIONS AMERICA, LLC,        :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; US LEC OF PENNSYLVANIA,   :
LLC, AND ALL SUBSIDIARIES AND       :
RELATED ENTITIES; BANDWIDTH.COM            :
CLEC, LLC, AND ALL SUBSIDIARIES            :
AND RELATED ENTITIES; COMCAST              :
PHONE OF PENNSYLVANIA, LLC, AND            :
ALL SUBSIDIARIES AND RELATED               :
ENTITIES; PEERLESS NETWORK OF              :
PENNSYLVANIA, LLC, AND ALL                 :
SUBSIDIARIES AND RELATED                   :
ENTITIES; AND ABC COMPANIES 1              :
THROUGH 20,                                :
                                           :
                   Petitioners             :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by Petitioner, is:


             When the General Assembly plainly and unambiguously grants the
             right to enforce a statute to a particular Commonwealth agency,
             may a different plaintiff circumvent this legislative directive by
             attempting to enforce the statute through common-law damages
             claims?




                                 [271 WAL 2017] - 2